DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status                                                
2.            Claims 1-8, 10-14, 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15-20, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-20, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 15-20 groups ll, as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                                       Allowable Subject Matter
3.          Claims 1-8, 10-21 are allowed.                                                                        

					Reasons for Allowance
4.          The following is an examiner’s statement of reasons for allowance:


6.           Regarding claims 11-14, the prior art failed to disclose or reasonably suggest wherein the bonding film stack includes a first bonding film layer including a first alignment mark structure and a second bonding film layer including a second alignment mark structure, and the first alignment mark structure vertically aligns with the second alignment mark structure; a semiconductor material block located on the bonding film stack; and an interconnect structure located on a second side of the encapsulant opposite to the first side.

7.           Regarding claims 15-20, the prior art failed to disclose or reasonably suggest forming a first bonding film layer over the encapsulant and the semiconductor dies; providing a second wafer with a second bonding film layer and a second alignment mark structure; aligning the second alignment mark structure of the second wafer vertically with the first alignment mark structure oti[over]] the first wafer; stacking the second wafer over the first wafer; thinning the first wafer to expose the interconnect structure; forming conductive bumps on the interconnect structure; and performing a dicing process.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899